Case 20-10343-LSS Doc5211 Filed 06/03/21 Page1of1

 

FILED

2821 JUN-3 AM 8: 38

Justice Lauri Selber Siverstein

BSA Bankruptcy Case US. PA CLERK
-o. BANKRUPTCY ¢ *
824 Market St RISTET ae Be soe

6™ Floor
Wilmington, DE 19801

RE: SA -13620

Your Honor, | write today with much anguish, but feel my voice must be heard. The current plans of the Boy Scouts of
America plan are a non-starter in my view. When the interests of the organization and insurance companies are first
priority over us victims there is nothing to start with. When they finally put forward a plan the address the anguish that
we have had to do with all our lives then we have a starting point. As of this point with everything | have read they are
still miles away from the start line.

Now to my personal story and the effects it has had on my life. Between my 6" and 7" grade during a scouting camp,

2 i ich

School and close to receiving his Eagle Scout. Then again while on a winter survival training on Mount Rainier he

Who could | to report this to at the time? No one. | couldn’t tell the scout master since it was his son; | couldn’t tell my
folks since they were friends with the scout’s parents; | couldn’t tell a teacher, counselor, paster, friend, etc. out of
shame, fear, and pain. At the time | couldn’t find a way to let my feelings be known, so | buried them deep.

The effects of that time have had a lifetime of anguish for me in many forms. First every relationship | had | have | tried
to sabotage it. Needless to say, starting in high school | started using women as nothing but an object, finally 20 years
ago | met my wife. She will not let me sabotage the relationship no matter what | do. Finally with years of therapy, | am
starting to understand how all the trauma in my life has shaped me. | have been diagnosed with PTSD, Major Depressive
Disorder, and Suicide Ideation. | have been hospitalized twice for the latter, and was stopped once from an attempt
because someone had found the suicide note before | could try.

Now for the good news. | no longer dwell on trying to kill myself, learned my triggers that set off my PTSD, and try to
stay out of my head so | don’t let the depression take control. Is this the end of counselling for me, NO. | will be in it for
the rest of my life.

What | feel would be a fair starting point for the Boy Scouts of America to compensate us victims. | don’t think they can.
it definitely a long way from where they are. Do! want scouting to end? NO, but major changes need to happen in the
way they do things, before | would say it could stay. Do | trust the Boy Scouts of America to do the right thing? NO. Do!
think they need outside oversight? YES, for a very long time.

 

 
